Case 19-13428 Doc 14 Filed 12/26/19 Entered 12/26/19 20:58:31 Main Document Page 1 of 2




                   UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF LOUISIANA
                                  :
   In Re:                         :  Case No.
                                  :
   DAVID MICHAEL JACOBS           :  CHAPTER 7
                                  :
          Debtor                  :  SECTION

                                       ACKNOWLEDGEMENT

          I/We do hereby acknowledge that on the date set forth below, the petition,

   schedules and related documents were carefully reviewed at Cameron Law Firm, L.L.C.

   D. Bruce Cameron has advised me/us that all information contained in the petition,

   schedules and related documents must be accurate and truthful and that it is a crime to

   make false statements in a bankruptcy filing. This does hereby certify that all

   information contained therein is accurate and truthful to the best of my knowledge,

   information and belief.

          I/we do further acknowledge that I/we are aware that any funds on deposit as of the filing

   date of this bankruptcy are property of the bankruptcy estate and the trustee may require that they

   be turned over to the Chapter 7 Trustee. I/we further acknowledge that I/we are aware that we

   will be required to appear at a meeting of creditors and will be required to produce picture

   identification and a social security card. In the event that I fail to appear for the meeting of

   creditors, and my/our counsel herein is required to appear for a continued meeting then an

   additional fee(incurred post-petition) may be required. Further, I/we have been advised that

   some or all of the income tax refund for the tax year in which I/we file may have to be turned
Case 19-13428 Doc 14 Filed 12/26/19 Entered 12/26/19 20:58:31 Main Document Page 2 of 2




   over to the Chapter 7 Trustee. I/we do further acknowledge that a copy of the petition, schedules

   and all related documents were provided to me/us on this date.

         Signed in Slidell, Louisiana this 26th day of December, 2019.




   DATE: December 26, 2019                             s/David Michael Jacobs
                                                       DAVID MICHAEL JACOBS
